          Case 2:19-cv-02461-WBS-KJN Document 19 Filed 07/01/20 Page 1 of 3


 1   RANDY J. RISNER
     Interim City Attorney, SBN 172552
 2   BY: KATELYN M. KNIGHT
     Deputy City Attorney, SBN 264573
 3   CITY OF VALLEJO, City Hall
 4   555 Santa Clara Street, 3rd Floor
     Vallejo, CA 94590
 5   Tel: (707) 648-4545
     Fax: (707) 648-4687
 6   Email: katelyn.knight@cityofvallejo.net
 7   Richard W. Osman, State Bar No. 167993
     Sheila D. Crawford, State Bar No. 278292
 8   Henry B. Bernstein, State Bar No. 313730
     BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
 9
     The Waterfront Building
10   2749 Hyde Street
     San Francisco, California 94109
11   Telephone: (415) 353-0999
     Facsimile: (415) 353-0990
12   Email: rosman@bfesf.com
             scrawford@bfesf.com
13           hbernstein@bfesf.com
14

15   Attorneys for Defendants
     CITY OF VALLEJO, JEROME BAUTISTA,
16   KEVIN BARRETO, and JARETT TONN
17                            UNITED STATES DISTRICT COURT
18                           EASTERN DISTRICT OF CALIFORNIA
19   JOSE VILLALOBOS                         Case No. 2:19-cv-02461-WBS-KJN
20
          Plaintiff,                         STIPULATION TO EXTEND DEFENDANT CITY
21                                           OF VALLEJO’S TIME TO RESPOND TO
     v.                                      PLAINTIFF’S FIRST AMENDED COMPLAINT;
22                                           ORDER.
     CITY OF VALLEJO; JEROME
23   BAUTISTA; KEVIN BARRETO;JARETT
     TONN; AND DOES 4-10.
24

25        Defendants.

26
27        IT   IS   HEREBY   STIPULATED    by       and   between   the   parties   hereto,

28   through their respective attorneys, that Defendant CITY OF VALLEJO

30                                              1
     STIPULATION TO EXTEND DEFENDANT CITY OF VALLEJO’S TIME TO RESPOND TO PLAINTIFF’S
31   FIRST AMENDED COMPLAINT; ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
           Case 2:19-cv-02461-WBS-KJN Document 19 Filed 07/01/20 Page 2 of 3


 1   (hereinafter, “the City”) may have an additional sixteen (16) days

 2   within which to respond to plaintiff’s first amended complaint. No

 3   prior   extensions    have   been    obtained   by   the   parties.    The   City’s

 4   deadline to respond currently is Wednesday, July 1, 2020. Therefore,

 5   the last day for the City to file a responsive pleading shall be

 6   Friday, July 17, 2020.

 7         Good cause exists for this extension as it will save the parties

 8   time by consolidating defendants’ answer to Plaintiff’s first amended

 9   complaint in a single document. The City agreed to accept service of

10   the first amended complaint on behalf of the individual defendants

11   JEROME BAUTISTA, KEVIN BARRETO, and JARETT TONN. Their deadline to

12   file a responsive pleading is July 17, 2020. Extending the City’s time

13   to respond will allow the filing of a joint responsive pleading for

14   all   named   defendants,    which    will   save    all   parties   time    in    not

15   analyzing separate responsive pleadings.

16         NOW, THEREFORE, the parties hereby stipulate that the last day

17   for the City to respond to plaintiff’s first amended complaint is

18   Friday, July 17, 2020.

19         IT IS SO STIPULATED.

20   Dated: June 30, 2020                   BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

21                                          By: /s/ Richard Osman
                                                Richard W. Osman
22                                              Sheila D. Crawford
                                                Henry B. Bernstein
23                                              Attorneys for Defendants
                                                CITY OF VALLEJO, JEROME BAUTISTA,
24                                              KEVIN BARRETO, and JARETT TONN.
25   Dated: June 30, 2020                   LAW OFFICE OF FULVIO F. CAJINA
26                                          By: /s/ Thomas C. Seabaugh
                                                Thomas C. Seabaugh
27                                              Attorney for Plaintiff
                                                JOSE VILLALOBOS
28

30                                            2
     STIPULATION TO EXTEND DEFENDANT CITY OF VALLEJO’S TIME TO RESPOND TO PLAINTIFF’S
31   FIRST AMENDED COMPLAINT; ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
          Case 2:19-cv-02461-WBS-KJN Document 19 Filed 07/01/20 Page 3 of 3


 1                        ELECTRONIC CASE FILING ATTESTATION

 2        I,   Richard   W.    Osman,    hereby       attest   that   I   have   on   file   all
 3   holograph   signatures     for     any   signatures       indicated    by   a    conformed
 4   signature (“/s/”) within this E-filed document or have been authorized
 5   by counsel to show their signature on this document as /s/.
 6

 7   Dated: June 30, 2020                 BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
 8                                        /s/ Richard Osman____________________
                                          Richard W. Osman
 9

10                                            ORDER

11        The Court, having reviewed the Stipulation of the Parties and

12   finding good cause, hereby ORDERS that defendant CITY OF VALLEJO’s

13   deadline to file a responsive pleading is extended to July 17, 2020.

14

15   IT IS SO ORDERED.

16   Dated:    June 30, 2020

17

18

19

20

21

22

23

24

25

26
27

28

30                                                3
     STIPULATION TO EXTEND DEFENDANT CITY OF VALLEJO’S TIME TO RESPOND TO PLAINTIFF’S
31   FIRST AMENDED COMPLAINT; ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
